Citation Nr: 9929652	
Decision Date: 10/15/99    Archive Date: 10/29/99

DOCKET NO.  98-14 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved pension benefits in the amount of $5,238.00.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

C. Hancock, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to February 
1946.

The matter currently on appeal arises from a February 1998 
decision of the Regional Office's Committee on Waivers and 
Compromises (Committee), which denied the veteran's request 
for waiver of recovery of an overpayment of improved pension 
benefits in the total amount of $5, 238.


REMAND

A review of the evidence shows that a Financial Status 
Report, dated in April 1998, was received by the RO in May 
1998.  Also of record is a September 1998 report of a 
telephone contact between the RO and the veteran's nursing 
home, which indicates an increase in nursing home expenses.  
There is no indication that the Committee reviewed this 
information in conjunction with the veteran's claim.

In July 1996 the Committee granted a waiver of an overpayment 
of $7,180. I n June 1997, the veteran stated that it was his 
understanding that money was withheld from his account to 
repay the debt while the claim was being appealed.  
Therefore, he contended, a refund was in order.  As shown on 
an RO Routing and Transmittal Slip, dated in June 1997, it 
was indicated that the veteran was to be advised that he was 
entitled to the refund.  It is unclear whether the veteran 
received this refund, which may affect his total net worth.

Accordingly, the case is REMANDED for the following actions:

1.  It is requested that the RO clarify 
the status of the claimed refund in the 
amount $7, 180.

2.  The RO should furnish and request the 
veteran to complete a current Financial 
Status Report.  If the refund has been 
paid, the veteran should be asked to 
provide information accounting for the 
money refunded.  The RO should request 
the veteran's spouse for her assistance 
in obtaining an accurate financial 
report.

3.  Thereafter, the Committee should 
readjudicate the veteran's claim, to 
include all evidence received since the 
last supplemental statement of the case.

If the benefit sought is not granted, the veteran and his 
representative should be furnished a supplemental statement 
of the case and an opportunity to respond.  The case should 
then be returned to the Board for appellate consideration.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












